
	
		II
		111th CONGRESS
		1st Session
		S. 1394
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to
		  acknowledge the receipt of medical, disability, and pension claims and other
		  communications submitted by claimants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Entitlement to Service Act of
			 2009 or the VETS
			 Act of 2009.
		2.Acknowledgment by
			 Secretary of Veterans Affairs of receipt of medical, disability, and pension
			 claims and other communications submitted by claimants
			(a)In
			 generalChapter 51 of title
			 38, United States Code, is amended by inserting after section 5102 the
			 following new section:
				
					5102A.Acknowledgment
				of claims
						(a)In
				generalThe Secretary shall
				acknowledge the receipt of any claim for medical services, disability
				compensation, or pension under the laws administered by the Secretary, or other
				communication relating to such services, compensation, or pension, submitted to
				the Secretary by a claimant within 30 days of receiving the claim or other
				communication.
						(b)Record of date
				receivedThe acknowledgment
				required by subsection (a) shall specify the date on which the Secretary
				received the claim or other communication described in such subsection.
						(c)Manner of
				acknowledgmentThe acknowledgment required by subsection (a)
				shall be communicated via written or electronic means, as the Secretary
				considers appropriate. Such electronic means may include communication via
				email.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 such title is amended by inserting after the item related to section 5102 the
			 following new item:
				
					
						5102A. Acknowledgment of
				claims.
					
					.
			
